DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2021 has been entered. 
Claims 1, 3-5, 8-10, 12-14, and 16-17 are currently pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “diffuser surrounding the combustor” in claim 4 must be shown or the feature(s) canceled from the claim(s).  Figure 2 shows diffuser 90 forward of combustor 56 but not surrounding the combustor.  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 


Claim Objections
Claims 1, 4, and 12-14 are objected to because of the following informalities:  
Claim 1:  in lines 17-18 “directing cooled bleed airflow” should be – directing the cooled bleed airflow --;
Claim 4:  in line 3 “a diffuser” should be – the diffuser --;
Claim 12: in line 6 “an outer surface for defining” is more clearly written as – an outer surface of the diffuser case for defining --; in line 9 “a flow of bleed air” should be – the bleed airflow --;
Claim 13: in line 2 “forward flange and the aft flange” should be – forward flange portion and the aft flange portion --;
Claim 14: in line 1 “wherein heat exchanger portion” should be – wherein the heat exchanger portion --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a heat exchanger inlet axially aft of the diffuser receiving air communicated from the diffuser” in lines 11-12, but there is no support in the specification or drawings for this limitation. The specification does not state the heat exchanger inlet is axially aft of the diffuser. In Figure 2, the flow arrow from diffuser 90 to heat exchanger 68 shows air being communicated from the diffuser to the heat exchanger but that flow arrow intersects the next flow arrow which is indicated as the 
Claims 3-5, and 8-10 are also rejected as they depend directly or indirectly from claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 12-14 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “a bleed airflow” in line 3 which is unclear if this is the same as or different from “air communicated from the diffuser” which is recited in claim 1.  This rejection could be overcome by amending claim 1 by changing “air” to – bleed airflow – and amending claim 4 by changing “a bleed airflow” to – the bleed airflow --. Claim 5 is also rejected as it depends from claim 4.
Claim 5 recites “a flow of bleed air” in line 2 which is unclear if this is the same as or different from either “a bleed airflow” recited in claim 4 or “air communicated from the diffuser” recited in claim 1.
Claim 12 recites “a flow of bleed air” in line 9 which is unclear if this is the same as or different from “a bleed airflow” recited in line 7; “a bleed air flow” is recited in line 13 which is unclear if this is the same as or different from either “a bleed airflow” recited in line 7, “a flow of bleed air” in line 9 or “the bleed airflow” recited in line 10. Claims 13-14 and 16-17 are also rejected as they depend from claim 12.
	Claim 12 recites “cooled cooling air” in line 15 which is unclear if this is a bleed airflow which has been cooled in the heat exchanger portion or if this is the cooling airflow which has been cooled in the heat exchanger.  Claims 13-14 and 16-17 are also rejected as they depend from claim 12.
	Claim 12 recites “a heat exchanger portion” in line 7 and “the heat exchanger portion” in lines 8 and 9, but also recites “the heat exchanger” in lines 13, 15, 16 and 17 which is unclear as to whether “the heat exchanger” is the same as or different from “the heat exchanger portion.”  Claims 13-14 and 16-17 are also rejected as they depend from claim 12.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. 20170306794 in view of Stretton et al. 20070245739 and Lyons 20160312615.

    PNG
    media_image1.png
    501
    859
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    507
    663
    media_image2.png
    Greyscale



Regarding independent claim 1, Schwartz ‘794 discloses a gas turbine engine (20 Fig. 1) comprising: 
a bypass duct (labeled in annotated Fig. 2) for a bypass airflow (air along a bypass flow path B in a bypass duct defined within a nacelle 15 per para. 36; Figs. 1 and 2); and 
a diffuser case (labeled in annotated Fig. 2) including an inlet (labeled in annotated Fig. 2 ) in communication with the bypass duct for communicating a bypass flow (a selectively opened door or valve 106 (which when open defines the inlet which communicates with the bypass duct as seen in annotated Fig. 2), controlled by a control 108, diverts bypass air B across the heat exchanger 102 for cooling air in the heat exchanger per para. 42, where the diverted bypass air B is interpreted as a bypass flow) to a heat exchanger portion (labeled in annotated Fig. 2) and an outlet passage (labeled in annotated Fig. 2), wherein the diffuser case is disposed about a combustor (115 in Fig. 2; para. 43) and includes a forward flange (labeled in annotated Fig. 1, where one of ordinary skill in the art would interpret the labeled structure as a flange and is a means well known in the art of connecting case segments using annular flanges and a plurality of fasteners) for attachment to a forward case (labeled in annotated Fig. 1) and an aft flange (labeled in annotated Fig. 1, where one of ordinary skill in the art would interpret the labeled structure as a flange which is a means well known in the art of connecting case segments using annular flanges and a plurality of fasteners) for attachment to an aft case (labeled in annotated Fig. 1) and the heat exchanger portion is formed as an integral part of the diffuser case (in annotated Fig. 2 the radially inner 
a diffuser (chamber 111 in Fig. 2) disposed axially forward of the combustor (as seen in Fig. 2, 111 is axially forward of combustor 115);
a heat exchanger inlet (location of tap 114 flow arrow at heat exchanger 102 in Fig. 2) axially aft of the diffuser (114 is axially aft of part of 111 in Fig. 2 where 111 is a chamber forward of the combustor 115 and surrounds the combustor) receiving air communicated from the diffuser (as shown in Fig. 2, 114 connects to the diffuser 111 radially above the combustor 115 and air flow is shown by flow arrow from 114 to heat exchanger 102);
a heat exchanger outlet (118 in Fig. 2) axially forward of the heat exchanger inlet (as seen in Fig. 2, 118 is axially forward of 114).
Schwartz ‘794 does not disclose the outlet passage extending through the bypass duct to exhaust airflow exiting the heat exchanger portion outside of the bypass duct;
a mixing chamber disposed forward of the diffuser and the combustor, the mixing chamber in communication with the heat exchanger outlet for receiving cooled bleed airflow from the heat exchanger outlet; and
 an onboard injector in communication with the mixing chamber for directing cooled bleed airflow to a turbine section.


It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Schwartz ‘794 to have the outlet passage extending through the bypass duct to exhaust airflow exiting the heat exchanger portion outside of the bypass duct as taught by Stretton to maximize thrust recovery (Stretton para. 50) by isolating the exhaust airflow in the extended outlet duct which avoids problems with respect to vent apertures and drag effects (Stretton para. 51).
Schwartz ‘794 in view of Stretton does not teach a mixing chamber disposed forward of the diffuser and the combustor, the mixing chamber in communication with the heat exchanger outlet for receiving cooled bleed airflow from the heat exchanger outlet; and
 an onboard injector in communication with the mixing chamber for directing cooled bleed airflow to a turbine section.
Lyons teaches a flow system for use in a gas turbine engine (para. 5). Lyons teaches a mixing chamber (82 in Fig. 2A; para. 24) disposed forward of a diffuser (chamber/flow path bounded by first and second diffuser flowpath walls 77A, 77B and 
an onboard injector (TOBI 112 in Fig. 2A; para. 32) in communication with the mixing chamber (via opening 88A, strut passage 86, and first lower mixing chamber 92A) for directing cooled bleed airflow to a turbine section (a TOBI is known in the art for directing cooled bleed airflow to a turbine section while a COBI is for directing cooled bleed airflow to a compressor section).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Schwartz ‘794 in view of Stretton to include a mixing chamber receiving cooled bleed airflow from the heat exchanger outlet and an onboard injector in communication with the mixing chamber for directing cooled bleed airflow to a turbine section as taught by Lyons to have the cooled air from the heat exchanger mix with ambient or other air in the mixing chamber to a desired temperature (para. 29 Lyons) since the cooled air directly from the heat exchanger may be too cold for the component to be cooled (para. 29 Lyons).

Regarding claim 3, Schwartz ‘794 in view of Stretton and Lyons teaches all that is claimed in claim 1 discussed above and Schwartz ‘794 further discloses wherein the heat exchanger portion comprises a plurality of passages (as shown in Fig. 4 there are 
Regarding claim 4, Schwartz ‘794 in view of Stretton and Lyons teaches all that is claimed in claim 3 discussed above and Schwartz ‘794 further discloses wherein the plurality of passages includes at least one first passage for the bypass flow (in Fig. 4 the passages between plates 132 and between tubes 130 are for bypass air; para. 51) and at least one second passage (including 126, 128, passages inside tubes 130 in Figs. 3A-3C, 4, 5) for a bleed airflow (heated airflow is tapped by tap 114 per para. 43) communicated from a diffuser (chamber 111 in Fig. 2) surrounding the combustor (115 in Fig. 2).

Regarding claim 5, Schwartz ‘794 in view of Stretton and Lyons teaches all that is claimed in claim 4 discussed above and Schwartz ‘794 further discloses the heat exchanger inlet for directing a flow of bleed air (as indicated by the 114 flow arrow) into the heat exchanger portion axially aft (114 and its flow arrow are aft of line 118 and its flow arrow in Fig. 2) of a heat exchanger outlet (end of 118 flow arrow at heat exchanger 102) such that the bleed airflow flows in an axially forward direction (heated bleed airflow flows forward from line 114 through passages 126, 128 to line 118 in heat exchanger 102 as discussed in para. 49 and 51 and shown in Figs. 3B and 4) opposite a direction (shown by flow arrows B in Fig. 3B and 4; paras. 49 and 51) of the bypass flow within the bypass duct.


Regarding claim 9, Schwartz ‘794 in view of Stretton and Lyons teaches all that is claimed in claim 8 discussed above and Schwartz ‘794 further discloses including an inlet actuator (interpreted as inlet door 106 which is controlled by controller 108 in Fig. 2 and per para. 42 since one of ordinary skill in the art would interpret a selectively opened door or valve controlled by a controller to have an actuator enabling the desired movement of the door or valve) for controlling the bypass flow in to the inlet (the door selectively controls the bypass air diverted to the heat exchanger inlet per para. 42).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz ‘794 in view of Stretton and Lyons as applied to claim 1 above, and further in view of Ellis et al. 20140318759.

Regarding claim 8, Schwartz ‘794 in view of Stretton and Lyons teaches all that is claimed in claim 1 discussed above and Schwartz discloses duct 110 downstream of the heat exchanger 102 through which bypass air is exhausted and which may be 

    PNG
    media_image3.png
    430
    671
    media_image3.png
    Greyscale

 Ellis teaches a gas turbine engine (Fig. 1) using fan air through an air to air heat exchanger 22 to cool compressed air (Fig. 2 para. 6). Ellis teaches an outlet valve (30 Fig. 2 para. 7) for controlling exhaust airflow through an outlet passage (labeled in annotated Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Schwartz ‘794 in view of Stretton and Lyons to include an outlet valve for controlling exhaust airflow through the outlet passage as taught by Ellis to control the rate of cooling by modulating the flow rate of fan air through the bypass air fluid path through the heat exchanger depending on operating mode (Ellis paras. 7, 38-39).



Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz ‘794 in view of Stretton and Lyons as applied to claim 1 above, and further in view of Schwartz et al. 20140216056.

Regarding claim 10, Schwartz ‘794 in view of Stretton and Lyons teaches all that is claimed in claim 1 discussed above but is silent as discussed so far wherein the heat exchanger portion includes several heat exchanger portions spaced circumferentially about an axis of the engine.
Schwartz ’056 teaches a gas turbine engine with heat exchangers and flowpath ducts (para. 6). Schwartz ’056 teaches wherein the heat exchanger portion includes several heat exchanger portions (para. 41) spaced circumferentially about an axis (14 in Fig. 1) of the engine.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Schwartz ‘794 in view of Stretton and Lyons to include wherein the heat exchanger portion includes several heat exchanger portions spaced circumferentially about an axis of the engine as taught by Schwartz ’056 because various turbine engine systems generate heat energy and can require multiple heat exchangers for cooling purposes (Schwartz ’056 para. 4).

Claims 12-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz ‘794 in view of Lyons and Stretton.

    PNG
    media_image4.png
    492
    864
    media_image4.png
    Greyscale

Regarding independent claim 12, Schwartz ‘794 discloses a diffuser case (labeled in annotated Fig. 2) for a gas turbine engine (20 Fig. 1), 
a forward flange portion (labeled in annotated Fig. 1) for attachment to a forward case (labeled in annotated Fig. 1) that is forward of the diffuser case;
an aft flange portion (labeled in annotated Fig. 1) for attachment to an aft case (labeled in annotated Fig. 1) that is aft of the diffuser case;
an outer surface (labeled in annotated Fig. 2) for defining an inner radial surface (the outer surface defines an inner radial surface of the bypass duct in annotated Fig. 2) of a duct (bypass duct labeled in annotated Fig. 2); 
a heat exchanger portion (labeled in annotated Fig. 2) defining passages (as shown in Fig. 4 there are a plurality of passages in the heat exchanger assembly including for bleed air 126, 128, passages inside tubes 130 in Figs. 3A-3C, 4, 5 and supply tap 114 and return line 118 as shown in Fig. 2 and per para. 43; and passages 
a heat exchanger inlet (location of tap 114 flow arrow at heat exchanger 102 in Fig. 2) for directing a flow of bleed air (as indicated by the 114 flow arrow) into the heat exchanger portion axially aft (tap 114 and its flow arrow are aft of line 118 and its flow arrow in Fig. 2) of a heat exchanger outlet (end of 118 flow arrow at heat exchanger 102) such that the bleed airflow flows in an axially forward direction (heated bleed airflow flows forward from line 114 through passages 126, 128 to line 118 in heat exchanger 102 as discussed in para. 49 and 51 and shown in Figs. 3B and 4) opposite a direction (shown by flow arrows B in Fig. 3B and 4; paras. 49 and 51) of the cooling airflow;
a diffuser (chamber 111 in Fig. 2) disposed axially forward of a combustor (as seen in Fig. 2, 111 is axially forward of combustor 115) in communication with the heat exchanger inlet for providing a bleed air flow to the heat exchanger (as shown in Fig. 2, 114 connects to the diffuser 111 radially above the combustor 115 and air flow is shown by flow arrow from 114 to heat exchanger 102);
an inlet (labeled in annotated Fig. 2) for communicating the cooling airflow (bypass air per para. 51) to the heat exchanger; and 

Schwartz ‘794 does not disclose: 
a mixing chamber disposed axially forward of the diffuser in communication with the heat exchanger outlet for receiving cooled cooling air from the heat exchanger;
the outlet for directing cooling airflow exhausted from the heat exchanger to a location radially outward of outside of an outer radial surface of the duct.
Lyons teaches a flow system for use in a gas turbine engine (para. 5). Lyons teaches a mixing chamber (82 in Fig. 2A; para. 24) disposed axially forward of a diffuser (chamber/flow path bounded by first and second diffuser flowpath walls 77A, 77B and chamber extending between outlet of diffuser flowpath walls and combustor 56 in Fig. 2A; para. 23; where at least part of chamber 82 is axially forward of the diffuser) in communication with a heat exchanger outlet for receiving cooled cooling air from the heat exchanger (air 87 exits from an outlet of heat exchanger 84 in Fig. 2A and flows into 82 as shown by flow arrow; para. 25).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Schwartz ‘794 to include a mixing chamber disposed axially forward of the diffuser in communication with the heat exchanger outlet for receiving cooled cooling air from the heat exchanger as taught by Lyons to have the cooled air from the heat exchanger mix with ambient or other air in the mixing chamber to a desired temperature (para. 29 Lyons) since the cooled air directly from the heat exchanger may be too cold for the component to be cooled (para. 29 Lyons).

Stretton teaches a heat exchanger using fan air as a coolant in a gas turbine engine (para. 2). Stretton teaches the outlet (outlet conduit 88 in Fig. 8; para. 50) for directing cooling airflow exhausted from the heat exchanger (exhausted fluid flow 83a in Fig. 8; para. 50) to a location radially outward (labeled in annotated Fig. 8) of outside of an outer radial surface (labeled in annotated Fig. 8) of the duct (88 extends through bypass duct 32 in Fig. 8 (para. 27 references element 32 as bypass duct) to outlet end 90 in Fig. 8 which is outside the bypass duct 32).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Schwartz ‘794 in view of Lyons to have the outlet for directing cooling airflow exhausted from the heat exchanger to a location radially outward of outside of an outer radial surface of the duct as taught by Stretton to maximize thrust recovery (Stretton para. 50) by isolating the exhaust airflow in the extended outlet duct which avoids problems with respect to vent apertures and drag effects (Stretton para. 51).

Regarding claim 13, Schwartz ‘794 in view of Lyons and Stretton teaches all that is claimed in claim 12 discussed above and Schwartz ‘794 further discloses the diffuser case (as shown in Fig. 1), the forward flange and the aft flange extend annularly (as shown in Fig. 1) about an engine longitudinal axis (axis A in Fig. 1).

Regarding claim 17, Schwartz ‘794 in view of Lyons and Stretton teaches all that is claimed in claim 16 discussed above and Schwartz ‘794 further discloses including an inlet actuator (interpreted as inlet door 106 which is controlled by controller 108 in Fig. 2 and per para. 42 since one of ordinary skill in the art would interpret a selectively opened door or valve controlled by a controller to have an actuator enabling the desired movement of the door or valve) for controlling the bypass flow in to the inlet (the door selectively controls the bypass air diverted to the heat exchanger inlet per para. 42).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz ‘794 in view of Lyons and Stretton as applied to claim 13 above, and further in view of Schwartz ‘056.

Regarding claim 14, Schwartz ‘794 in view of Lyons and Stretton teaches all that is claimed in claim 13 discussed above but is silent as discussed so far wherein the 
Schwartz ’056 teaches a gas turbine engine with heat exchangers and flowpath ducts (para. 6). Schwartz ’056 teaches wherein the heat exchanger portion includes a plurality of heat exchanger portions (para. 41) spaced circumferentially about an engine longitudinal axis (14 in Fig. 1) of the engine.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Schwartz ‘794 in view of Lyons and Stretton to include wherein the heat exchanger portion includes a plurality of heat exchanger portions spaced circumferentially about the engine longitudinal axis as taught by Schwartz ’056 because various turbine engine systems generate heat energy and can require multiple heat exchangers for cooling purposes (Schwartz ’056 para. 4).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz ‘794 in view of Lyons and Stretton as applied to claim 12 above, and further in view of Ellis.

Regarding claim 16, Schwartz ‘794 in view of Lyons and Stretton teaches all that is claimed in claim 12 discussed above and Schwartz discloses duct 110 downstream of the heat exchanger 102 through which bypass air is exhausted and which may be controlled by control 108 (Fig. 2 para. 42) but Schwartz ‘794 does not explicitly disclose 
 Ellis teaches a gas turbine engine (Fig. 1) using fan air through an air to air heat exchanger 22 to cool compressed air (Fig. 2 para. 6). Ellis teaches an outlet valve (30 Fig. 2 para. 7) for controlling exhaust airflow through an outlet (labeled in annotated Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Schwartz ‘794 in view of Stretton and Lyons to include an outlet valve for controlling exhaust airflow through the outlet passage as taught by Ellis to control the rate of cooling by modulating the flow rate of fan air through the bypass air fluid path through the heat exchanger depending on operating mode (Ellis paras. 7, 38-39).


Response to Arguments
Applicant's arguments filed 10/6/2021 have been fully considered but they are not persuasive. In Remarks on pages 5 and 6 under 103 Rejections, Applicant argues that the prior art of record does not teach the features recited in amended claims 1 and 12 but the above 103 rejections show that the prior art does teach the new limitations in .	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        


/A.J.H./                                                                                                                                                        Examiner, Art Unit 3741